DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/IB2017/057962 filed 12/14/2017.

Response to Arguments/Amendments
3.	Regarding the 35 U.S.C. §112(a) and 35 U.S.C. §112(b) rejections of claims 14, 15, and 48 (see sections 12 - 14 of the Office Action dated 12/17/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

REASONS FOR ALLOWANCE
4.	Claims 1 – 2, 4 – 16, 32, 34 – 35, 37 – 49, and 65 are allowed.
Reasons For Allowance Over Prior Art
5.	The following is an examiner’s statement of reasons for allowance:
The independent claims are directed towards the idea of mapping symbols to resource elements using a combination of different mappings, Space-Frequency Block Coding and Space-Time Block Coding. The independent claims require using SFBC on symbols not containing DMRS/CSI-RS, and require using a mix of SFBC and STBC on a pair of adjacent symbols. This is known in the prior art. The previously cited prior art, Gao (US 20130064216 A1) discloses this in Fig. 22(b). The Examiner points to e.g. symbols 3 and 4 (non DMRS/CSI-RS symbols), which are mapped using SFBC, and symbols 5 and 6 (symbols containing DMRS) which are mapped using both SFBC and STBC. The Examiner points to the associated paragraphs, which first describe mapping some REs in DMRS-containing symbols using SFBC (“In these SFBC-based TxD options, resource elements (k,l) in an OFDM symbol containing DMRS can be used in the mapping”; see paragraph [0136]), then notes that some REs are still unfilled (“some REs in the OFDM symbols containing DMRS are left un-mapped”; see paragraph [0137]), and then finally suggests mapping the remainder using STBC, as in paragraph [0138]. However, the difference between the claimed invention and Gao is that the independent claims require, in the DMRS/CSI-RS containing symbols, mapping only[sic] one pair using STBC, and mapping the rest with SFBC. Gao clearly teaches against this (see paragraph [0138] and Fig. 22(b) n.b. symbols 5 – 6, in which at least 2 pairs are mapped using STBC. The Examiner does not believe one of ordinary skill in the art would have found it obvious to limit Gao in this fashion, and did not find any other relevant prior art that would suggest doing so. The Examiner believes that the cited prior art is the best available, and believes that one of ordinary skill in the art would not have found claims 1 – 2, 4 – 16, 32, 34 – 35, 37 – 49, and 65 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/S.S./Examiner, Art Unit 2464   

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464